[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            JULY 3, 2007
                             No. 06-16015                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-02008-CV-TWT-1

ALICE V. HENRY,


                                                    Plaintiff-Appellant,

                                  versus

FULTON COUNTY BOARD OF EDUCATION,
FULTON COUNTY SCHOOL DISTRICT,


                                                    Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                               (July 3, 2007)

Before TJOFLAT, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      In this Family and Medical Leave Act (“FMLA”)1 case against the Fulton

County School District (“FCSD”), Alice Henry alleged that FCSD (1) interfered

with her rights under the FMLA, and (2) retaliated against her by terminating her

employment because she exercised her rights under the Act. The district court, in a

comprehensive order dated October 10, 2006, record, vol. 2 at tab 47, granted

FCSD summary judgment. Henry now appeals. We affirm the court’s judgment,

finding no merit in Henry’s claims for the reasons the court rejected them.

      AFFIRMED.




      1
          See 29 U.S.C. § 2601, et seq.

                                          2